t c summary opinion united_states tax_court john m and patricia m lane petitioners v commissioner of internal revenue respondent docket no 15949-07s filed date john m and patricia m lane pro sese gordon p sanz for respondent vasquez judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure case this case is before the court pursuant to rule on respondent’s motion to dismiss on the ground of mootness respondent’s motion background on date respondent mailed petitioners a notice_of_intent_to_levy and your right to a hearing under sec_6330 regarding their income_tax_liability for levy notice on date the levy notice was delivered to petitioners petitioners submitted to respondent an untimely form request for a collection_due_process_hearing regarding the levy notice respondent gave petitioners an equivalent_hearing regarding the levy and respondent issued a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter to petitioners sustaining the levy for on date respondent mailed petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding their income_tax_liability for on date petitioners timely submitted their hearing request regarding the notice_of_federal_tax_lien nftl respondent held a sec_6330 hearing regarding the nftl respondent’s office of appeals appeals issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination determining that all legal and procedural requirements were followed prior to filing the nftl regarding and that the filing of the nftl was appropriate petitioners have paid the tax_liability in full including all penalties and interest on date respondent released the lien petitioners timely filed their petition at the time the petition was filed petitioners resided in texas discussion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 and b further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b like the taxpayers in 123_tc_1 affd 412_f3d_819 7th cir petitioners did not timely request a collection hearing in response to the levy notice under the circumstances respondent was not obliged to conduct a collection hearing pursuant to sec_6330 see orum v commissioner supra pincite as a result we conclude that the decision in the decision letter is not a determination for purposes of sec_6330 see orum v commissioner supra pincite cf 119_tc_252 holding that a decision letter contained a determination such that the taxpayer could invoke the court’s jurisdiction because the taxpayer timely requested a sec_6330 hearing in place of a sec_6330 hearing regarding the levy for appeals granted petitioners an equivalent_hearing thereafter appeals issued a decision letter to petitioners stating that the proposed collection action was sustained the decision letter does not constitute a notice_of_determination under sec_6330 that would provide a basis for petitioners to invoke the court’s jurisdiction with respect to the levy notice see 116_tc_263 116_tc_255 petitioners timely requested a hearing regarding the nftl respondent held a sec_6330 hearing regarding the nftl and appeals issued petitioners a notice_of_determination determining that the filing of the nftl was appropriate however petitioners paid the tax_liability in full including all penalties and interest and on date respondent released the lien accordingly this issue is moot see 126_tc_1 in conclusion we shall grant respondent’s motion to reflect the foregoing an appropriate order of dismissal will be entered
